 

Exhibit 10.524

 

 

August 14, 2007

 

Mr. Shane C. Garrison

24145 Hampshire Lane

Plainfield, IL 60544

 

                    RE:  EMPLOYMENT AGREEMENT

 

Dear Shane:

 

As you know, Inland Western Retail Real Estate Trust, Inc. (the “Company”) has
entered into an agreement to acquire, through subsidiaries of the Company,
certain entities presently providing advisory and property management services
to the Company pursuant to an Agreement and Plan of Merger dated as of August
14, 2007 (the “Merger Agreement”).  This letter agreement (this “Agreement”)
sets forth the terms under which, upon the consummation of transactions set
forth in the Merger Agreement (the “Closing”), you agree to be employed by the
Company.

 

1.             POSITION AND RESPONSIBILITIES.  You shall serve as Chief
Investment Officer of the Company, with duties commensurate to such a position,
and such other duties and responsibilities as assigned from time to time by the
Board of Directors of the Company.  In addition, as requested by the Board of
Directors of the Company, you will provide advice, consultation and services to
any other entities which control, are controlled by or are under common control
with the Company now or in the future.  During your Employment Period (as
defined below), you will (a) faithfully serve and further the interests of the
Company, (b) comply with all reasonable rules and policies of the Company and
(c) devote all of your business time, attention and energies to the performance
of your duties as described herein.

 

2.             EMPLOYMENT PERIOD.  Your term of employment with the Company
shall commence on the date of the Closing and shall continue until December 31,
2007 (the “Employment Period”), subject to earlier termination as provided
herein.  Notwithstanding the foregoing, your Employment Period may be terminated
(i) by you or the Company for any reason effective upon sixty (60) days prior
written notice or (ii) by the Company for Cause effective without prior written
notice to you.  For the purposes of this Agreement, “Cause” shall mean (a)
conduct amounting to fraud, embezzlement or illegal misconduct in connection
with your employment under this Agreement, (b) conduct that the Company
reasonably believes has brought the Company into substantial public disgrace or
disrepute, (c) failure to perform your duties as reasonably directed by the
Company, (d) gross negligence or willful misconduct with respect to the Company
or its employees, clients or activities or (e) any other material breach of (i)
this Agreement, (ii) any other agreement between you and the Company or (iii)
any written policy adopted by the Company with respect to conflicts of interest,
standards of business conduct or fair employment practices or any other similar
matter.  With respect to items (c) and (e) above, the Company shall first
provide you with notice of its intent to terminate for Cause and a description
of the grounds for termination, and shall provide you with fifteen (15) days to
cure any such grounds prior to the effectiveness of such termination.

 

3.             COMPENSATION.  During your Employment Period, the Company shall
pay you a base salary of Two Hundred Thousand Dollars ($200,000) per year (the
“Base Salary”), pro-rated for the remainder of 2007.  At the end of the
Employment Period, the Company shall review your Base Salary to

 

--------------------------------------------------------------------------------


 

determine an appropriate Base Salary to be effective at the beginning of the
subsequent period as the parties hereto may agree upon.   In addition to Base
Salary, Inland Real Estate Investment Corporation (“IREIC”) shall determine and
may pay to you an annual bonus for the year ended December 31, 2007 (the “2007
Bonus”)  in the sole discretion of IREIC.  Consistent with past practice, the
Company shall not reimburse IREIC for any portion of the 2007 Bonus.  If your
employment is terminated by you or the Company for any reason, the Company shall
pay or provide your (i) Base Salary accrued through the termination of this
Agreement, (ii) reimbursable expenses, (iii) pro-rata annual bonus (if any) and
(iv) any benefits required to be paid or provided under applicable law, and you
agree that you are not entitled to any other severance.

 

4.             PAYMENT AND REIMBURSEMENT OF EXPENSES.  All compensation shall be
payable in intervals in accordance with the general payroll payment practice of
the Company.  The Company shall reimburse you for all ordinary and necessary
business expenses incurred by you in connection with the performance of your
duties hereunder, which reimbursement shall be governed by the reimbursement
policies of the Company.

 

5.             BENEFITS.  You shall be eligible to participate in any
retirement, pension, profit-sharing or other similar plans of the Company or its
affiliates which may now or hereafter be in effect and for which executive
employees of the Company are eligible to participate.  In the event of the
termination of your Employment Period, your rights with respect to any such
plan, including the vesting of any benefits thereunder, shall be governed by the
respective plan documents.

 

6.             CONFIDENTIALITY.  You hereby acknowledge and agree that the
duties and services to be performed by you under this Agreement are special and
unique and that as a result of your employment by the Company you have developed
over time and will acquire, develop and use information of a special and unique
nature and value that is not generally known to the public or to the Company’s
industry, including but not limited to, certain records, secrets, documentation,
software programs, price lists, ledgers and general information, employee
records, mailing lists, client lists, client profiles, prospective customer or
client lists, accounts receivable and payable ledgers, financial and other
records of the Company or its affiliates, information regarding its clients or
principles, and other similar matters (all such information being hereinafter
referred to as “Confidential Information”).  You further acknowledge and agree
that the Confidential Information is of great value to the Company and that the
restrictions and agreements contained in this Agreement are reasonably necessary
to protect the Confidential Information and the goodwill of the Company and the
affiliates.  During your Employment Period and for a period of one (1) year
thereafter, unless required by law, you will not divulge Confidential
Information to any person, firm, corporation, limited liability company or other
organization without the prior written consent of the Company.  Upon the
termination of your employment for any reason whatsoever, you shall deliver or
cause to be delivered to the Company any and all Confidential Information,
regardless of the medium upon which it is stored.

 

                                7.       NON-SOLICITATION.   Should you leave
the Company, you hereby covenant and agree that, until the second anniversary of
your separation, you will not hire, cause, encourage, or facilitate, either
directly or indirectly, the hiring of any employees of the Company, or any
company associated with the Inland Real Estate Group of Companies and their
affiliates.

 

8.             GOVERNING LAW.  The parties agree that this Agreement shall be
governed by the laws of the State of Illinois, and the parties agree that any
suit, action or proceeding with respect to this Agreement shall be brought in
the state courts in Chicago, Illinois or in the U.S. District Court for the
Northern District of Illinois.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 

 

INLAND WESTERN RETAIL REAL

ESTATE TRUST, INC., a Maryland corporation

 

Shane C. Garrison

 

 

 

 

By:

/s/ Brenda G. Gujral

 

/s/ Shane C. Garrison

Name:

Brenda G. Gujral

 

 

Its:

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------